Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-NOV-2022
                                                        02:10 PM
                                                        Dkt. 42 ODDP



                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                  DEXTER K. KA‘IAMA, Petitioner,

                                vs.

              CHAIRPERSON OF THE DISCIPLINARY BOARD
            OF THE HAWAI‘I SUPREME COURT, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Upon consideration of the petition for a writ of mandamus

or other extraordinary writ and the separate motion for judicial

notice, filed by attorney Dexter Ka‘iama on October 26, 2022, and

the exhibits appended to both submissions, we conclude that

Petitioner Ka‘iama, in his petition and attached exhibits, has

failed to demonstrate a clear and indisputable right to relief

and, hence, is not entitled to the requested writ.     See Kema v.

Gaddis, 91 Hawai‘i 200, 204-05, 982 P.2d 334, 338-39 (1999).       We

also find that the documents and publications cited in the
motion for judicial notice, and in the appended documents which

are the subject of the motion for judicial notice, are not

adjudicative facts under the meaning of Rule 201 of the Hawai‘i

Rules of Evidence.   Therefore,

     IT IS ORDERED that the petition is denied.

     IT IS FURTHER ORDERED that the motion for judicial notice

is denied.

          DATED:   Honolulu, Hawaiʻi, November 15, 2022.


                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Todd W. Eddins




                                    2